Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION


Claims 1-10 are pending.  Claims 1-10 are examined on the merits.



Claim Rejections –35 USC § 103

The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claims 1-10 are rejected under 35 U.S.C. 103(a) as being unpatentable over Cheng et al (CN 101147746 A), in view of Li (CN 106423490 A), and further in view of Luo et al (CN 106265802 A).
Cheng et al teach method for processing traditional Chinese herbs broken wall powder (see Title).     
Cheng et al teach Chinese medicinal materials processing method of coarse, its processing steps of: (1) Processing Chinese herbal medicines: it includes sorting, slice, net crude drugs after drying (thus other than the washing step, claim 1 (1) is met); (2) Pulverizing: above-mentioned net crude drugs, for 100 mesh sieve universal crushing machine (thus 80-120 mesh, thus claim 1 (2) is met), crusher-, shall be 60 mesh and more than coarse powder; (3) Crusher-: combining the obtained coarse powder fragments, by grinding said coarse to 300 mesh (thus 200-1000 mesh, thus claim 1 (3) is met), thus 300-1000 mesh, thus claim 1 (4) is met, thus claim 2 is met) and more than, the superfine powder; (4) Pelletization: applying the above-mentioned the resulting ultra-fine powder, mixed in mixer sets (thus mixing agitator of claim 1 (7) is met)  grooved, the soft water or ethanol, through the 30 mesh sieve swing type particle machine, the prepared wet particles arranged in the hot air circulating oven drying; (5) Granulator, screening: for the upper layer 40 mesh (thus claim 1 (8) is met), the lower 80 mesh sieve oscillating setting machine the above granulation whole grain screening 1 - 3 times, made 40 mesh -80 mesh between particles. (6) Dispensing and packaging: taking qualified ultra-fine powder particles, and is connected with the outsourcing palletized finished product (see claim 1).
Cheng et al teach Chinese medicinal materials disruption powder processing method according to Claim 1, characterized in that when the crushing process, crushing between temperature is 18 - 26 degrees, the relative humidity is 55% the following, air intake and working pressure ≥ 0.7 mpa, (thus 0.05-1 MPa in claim 9) classifier and the rotating speed of 30 - 35 rpm/second (see claim 2) (thus claim 6 is met).
Cheng et al teach for 70% of ethanol (thus ethanol-water solution, thus 70-80% in claim 8, and 50-95% in claim 1 (7)), per thousand grams of powder about 70% ethanol 130 g (page 4, claim 4) (thus the ratio in claim 3 is met).
Cheng et al do not teach a second cell wall-breaking in claims 1 (5) and 1 (6); the step of washing in claim 1 (1), neither do Cheng et al teach adding a high-concentration and low-concentration ethanol-water solutions in claim 1 (7), 7 and 8, the rotation speed of 40-100 r/min in claims 4 and 9, or the 0.25-0.45 MPa extruding force and rotation speed of 75-85 r/min in claims 5 and 10.
Li teaches Chinese herbal piece ultrasonic wall breaking method and device thereof (see Title). Li teaches Chinese herbal pieces ultrasonic wall-breaking method, characterized in that includes: Step 1) pre-processing: the traditional Chinese medicinal materials from the gasifier into the, cavity after dried, to obtain dry Chinese medicinal materials; Step 2) step 1) dried in Chinese medicinal materials, for 80 mesh sieve coarse crushing apparatus coarse, shall be 80 - 100 the purpose of the coarse powder; 3) ultrasonic wall-breaking: the step 2) obtained in the coarse powder, through the flow valve to control the 1st states the cribble is added to the reaction chamber wall, by the ultrasonic comminuted to a particle size of 10 - 100 μm, by breaking the fine powder; 4) secondary ultrasonic broken wall: step 3) obtained in the wall of the fine powder, is added to the reaction cavity and the 2nd wall, through the 30 - 90min secondary wall, the secondary disruption powder; 5) three ultrasonic wall-breaking: the secondary disruption powder is placed in the 3rd wall reaction chamber (see claim 1). 
Luo et al teach preparing Panax notoginseng wall-breaking herbal piece comprises (i) picking Panax notoginseng by cleaning/processing, medicinal materials drying, crushing via 100 meshes to obtain the Panax notoginseng powder of 80-120 meshes; (ii) carrying out intermittent sterilization of processed Panax notoginseng powder to sterilize-sleep body growth process of sterilizing again, until meets the requirement to obtain directly taken decoction microorganism limit of Panax notoginseng powder; (iii) taking sterilized Panax notoginseng coarse powder and crushing Panax notoginseng powder to superfine powder; (iv) breaking prepared Panax notoginseng superfine powder in the stirrer, to prepare into soft material by water or ethanol of different concentrations; (v) granulating the soft material into pseudo-particles; and (vi) drying the granules. Luo et al teach (1) Treatment of medicinal materials: Panax notoginseng is selected, cleaned/processed (thus washed, thus claim 1 (1) is met), dried, crushed, and crushed with a 100-mesh pulverizer to obtain 80-120-mesh Panax notoginseng coarse powder (page 4, 3rd paragraph). Luo et al teach the working pressure is controlled at 0.5MPa (thus about the claimed 0.45 MPa), and the speed of the classifier is 40r/s (thus 40-100 r/min in claims 4 and 9 are met) (page 7, lower half of the page). Luo et al teach adding an appropriate amount of 60-70% ethanol to prepare a soft material (page 8, upper half of the page); adding an appropriate amount of 80-99% ethanol to prepare a soft material (page 8, 2nd paragraph from the bottom); adding an appropriate amount of 50-60% ethanol to prepare a soft material (page 9, middle of the page). 
            It would have been prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to using the second cell-wall breaking and grinding process from Li since Li teaches to do so. Since both of the references teach cell-wall breaking techniques for Chinese medicinal materials, one of the ordinary skill in the art would have been motivated to combine the teachings of the references together.
           It would also have been prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to clean the medicinal material using and to use ethanol of different concentrations to soft material from Luo et al since Luo et al teach to do so. Since both of the references teach cell-wall breaking techniques for Chinese medicinal materials, one of the ordinary skill in the art would have been motivated to combine the teachings of the references together.
Regarding the high-concentration and low-concentration ethanol-water solutions in claim 1 (7), 7, and 8, or the rotation speed of 75-85 r/min in claims 5 and 10, determining appropriate parameters is deemed merely a matter of judicious selection and routine optimization which is well within the purview of the skilled artisan.
	        From the teachings of the references, it is apparent that one of the ordinary skills in the art would have had a reasonable expectation of success in producing the claimed invention. 
	        Thus, the invention as a whole is prima facie obvious over the references, especially in the absence of evidence to the contrary.  


Conclusion
             No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QIUWEN MI whose telephone number is (571)272-5984.  The examiner can normally be reached on Monday-Friday 8:30 am to 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571-272-0775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Qiuwen Mi/
Primary Examiner, Art Unit 1655